19-13196-scc            Doc 67   Filed 11/05/19       Entered 11/05/19 21:57:39                Main Document
                                                     Pg 1 of 31



COLE SCHOTZ P.C.
Michael D. Sirota
Felice R. Yudkin
Ryan T. Jareck
Mark Tsukerman
Rebecca W. Hollander
1325 Avenue of the Americas, 19th Floor
New York, New York 10019
(212) 752-8000
(212) 752-8393 Facsimile
Counsel to the Debtor and
Debtor in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK



 In re:
                                                              Chapter 11
 GEORGE WASHINGTON BRIDGE BUS
 STATION DEVELOPMENT VENTURE
                                                              Case No. 19-13196 (SCC)
 LLC,1

                                     Debtor.


     DEBTOR’S MOTION FOR (I) AN ORDER (A) APPROVING THE BIDDING
 PROCEDURES AND FORM OF ASSET PURCHASE AGREEMENT FOR THE SALE
 OF SUBSTANTIALLY ALL OF THE DEBTOR’S ASSETS, (B) ESTABLISHING THE
 NOTICE PROCEDURES AND APPROVING THE FORM AND MANNER OF NOTICE
    THEREOF, (C) APPROVING PROCEDURES FOR THE ASSUMPTION AND
    ASSIGNMENT OF CERTAIN EXECUTORY CONTRACTS AND UNEXPIRED
  LEASES, (D) SCHEDULING A SALE HEARING, AND (E) GRANTING RELATED
   RELIEF, AND (II) AN ORDER (A) APPROVING THE SALE OF THE DEBTOR’S
   ASSETS FREE AND CLEAR OF ALL LIENS, CLAIMS, ENCUMBRANCES, AND
 OTHER INTERESTS, (B) APPROVING THE ASSUMPTION AND ASSIGNMENT OF
   CERTAIN EXECUTORY CONTRACTS AND UNEXPIRED LEASES RELATED
               THERETO, AND (C) GRANTING RELATED RELIEF




          1
           The last four digits of the debtor’s federal taxpayer identification number are 8685. The debtor’s business
address is 11890 Sunrise Valley Drive, Suite 554, Reston, VA 20191.


                                                          1
48036/0047-17650321v5
19-13196-scc            Doc 67   Filed 11/05/19      Entered 11/05/19 21:57:39              Main Document
                                                    Pg 2 of 31


         George Washington Bridge Bus Station Development Venture LLC, the debtor and

debtor in possession in the above-captioned Chapter 11 case (the “Debtor”), hereby files this

motion (the “Motion”) for entry an Order, substantially in the form attached hereto as Exhibit A

(the “Bidding Procedures Order”), authorizing and approving (i) the proposed bidding

procedures (the “Bidding Procedures”) in the form attached to the Bidding Procedures Order as

Exhibit 1, and the form of asset purchase agreement attached hereto as Exhibit B (the “Purchase

Agreement”) for soliciting bids for the Acquired Assets2 or proposals to sponsor a plan of

reorganization, (ii) establishing notice procedures and approving the form of notice and manner

of all procedures in connection with the proposed sale of the Debtor’s business (the “Sale”), (iii)

approving procedures for the assumption and assignment of certain executory contracts and

unexpired leases, (iv) scheduling a hearing (the “Sale Hearing”) to approve the Sale, and (v)

granting related relief. In addition, by this Motion, the Debtor ultimately seeks entry of an

Order, substantially in the form attached hereto as Exhibit C (the “Sale Order”), authorizing

and approving, but not directing, the sale of the Acquired Assets free and clear of any and all

liens, claims, encumbrances and interests and the assumption and assignment of certain

executory contracts and unexpired leases in connection with the Sale and granting related relief.

         In support of the Motion, the Debtor relies upon and incorporates by reference the

Declaration of Bernard A. Katz in Support of Chapter 11 Petitions and First-Day Relief (the

“First-Day Declaration”). In further support of the Motion, the Debtor respectfully represents

as follows:




         2
          All capitalized terms used but not otherwise defined herein shall have the same meanings ascribed to them
in the Bidding Procedures or the Purchase Agreement, as applicable.


                                                        2
48036/0047-17650321v5
19-13196-scc            Doc 67   Filed 11/05/19    Entered 11/05/19 21:57:39         Main Document
                                                  Pg 3 of 31


                                        RELIEF REQUESTED

         1.       As set forth above, by this Motion, the Debtor first seeks entry of the Bidding

Procedures Order, which will authorize and approve, among other things: (a) the proposed

Bidding Procedures; (b) the notice procedures and the form of notice and manner of all

procedures in connection with the auction (the “Auction”) and the Sale; (c) the procedures for

the assumption and assignment of certain executory contracts and unexpired leases; (d) the

scheduling of the Sale Hearing to approve the Sale; and (e) related relief. Second, at the Sale

Hearing, the Debtor will seek entry of the Sale Order that will approve the sale of the Acquired

Assets to the Successful Bidder, the assumption and assignment of certain executory contracts

and unexpired leases and grant related relief.

         2.       For the reasons that follow, the Debtor submits that the relief requested herein is

in the best interest of the Debtor, its estate, creditors, stakeholders, and all other parties-in-

interest. The Motion, therefore, should be granted.

                                    JURISDICTION AND VENUE

         3.       The United States Bankruptcy Court for the Southern District of New York

(the “Court” or “Bankruptcy Court”) has jurisdiction over this matter pursuant to 28 U.S.C. §§

157 and 1334 and the Amended Standing Order of Reference from the United States District

Court for the Southern District of New York, dated February 1, 2012. The Debtor confirms its

consent, pursuant to Rule 7008 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

Rules”), to the Court entering a final order in connection with this Motion to the extent that it is

later determined that the Bankruptcy Court, absent consent of the parties, cannot enter final

orders or judgments in connection herewith consistent with Article III of the United States

Constitution.

         4.       Venue in this district is proper under 28 U.S.C. §§ 1408 and 1409.

                                                     3
48036/0047-17650321v5
19-13196-scc            Doc 67   Filed 11/05/19    Entered 11/05/19 21:57:39       Main Document
                                                  Pg 4 of 31


         5.       The legal predicates for the relief requested herein are sections 105, 363, 365,

503, and 507 of title 11 of the United States Code (the “Bankruptcy Code”), Bankruptcy Rules

2002, 6004, and 6006, and Rules 6004-1 and 6006-1 of the Local Rules (the “Local Bankruptcy

Rules”) of the Bankruptcy Court, and the Guidelines for the Conduct of Assets Sales

promulgated by General Order M-383 of the Bankruptcy Court (the “Sale Guidelines”).

                                           BACKGROUND

I.       The Chapter 11 Case

         6.       On October 7, 2019 (the “Petition Date”), the Debtor commenced a case by filing

a petition for relief under chapter 11 of the Bankruptcy Code (the “Chapter 11 Case”).

         7.       The Debtor continues to operate its business and manage its property as a debtor

and debtor-in-possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

         8.       To date, the Office of the United States Trustee for the Southern District of New

York (the “U.S. Trustee”) has not appointed a creditors’ committee in the Chapter 11 Case, nor

has any trustee or examiner been appointed therein.

         9.       The Debtor’s business operations, corporate and capital structure, and

restructuring efforts are described in greater detail in the First-Day Declaration.

II.      The Debtor’s Marketing and Sales Efforts

         10.      The Debtor intends to conduct a marketing process through its experienced

investment banker, Houlihan Lokey, Inc. (“HL”). HL will canvass the market to obtain offers

for the Acquired Assets pursuant to an open auction process approved by this Court, which will

afford the Debtor the best opportunity to maximize value. Subject to the Bidding Procedures,

and in consultation with its prepetition secured lenders, including George Washington Bridge

Bus Station and Infrastructure Development Fund LLC (the “Senior Secured Lender”), and

New York City Regional Center LLC (the “DIP Lender,” and collectively with the Senior

                                                     4
48036/0047-17650321v5
19-13196-scc            Doc 67   Filed 11/05/19      Entered 11/05/19 21:57:39                Main Document
                                                    Pg 5 of 31


Secured Lender, the “Senior Lenders”), and the Debtor and its advisors will retain the right to

pursue any transaction or restructuring strategy that, in the Debtor’s business judgment, will

maximize the value of its estate. If the Debtor receives multiple offers based on the proposed

qualification criteria set forth in the Bidding Procedures, the Debtor intends to conduct the

Auction to determine the highest or best offer for the Debtor’s business.

         11.      Consequently, the Debtor believes that the Bidding Procedures will maximize the

value of the Debtor’s estate for the benefit of all its creditors, stakeholders, and other parties-in-

interest.

III.     The Bidding Procedures3

         12.      By this Motion, the Debtor seeks approval of the Bidding Procedures. The

Bidding Procedures are designed to maximize value for the Debtor’s estate, while ensuring an

orderly sale process consistent with the timeline available to the Debtor under its DIP financing.

The Bidding Procedures describe, among other things, the procedures for interested parties to

access due diligence, the manner in which bidders become Qualified Bidders (as defined in the

Bidding Procedures) and bids become Qualified Bids (as defined in the Bidding Procedures), the

receipt and negotiation of bids received, the conduct of the Auction, the selection and approval

of any ultimately successful bidders, and the deadlines with respect to accomplishing the

foregoing. The Debtor believes that the Bidding Procedures and milestones contained within its

DIP financing afford the Debtor a sufficient and reasonable opportunity to maximize the value of

a sale of the Debtor’s assets for the benefit of its estate.



          3
            The following summary is qualified in its entirety by reference to the provisions of the Bidding
Procedures, a full copy of which is attached as Exhibit 1 to the Bidding Procedures Order attached hereto as Exhibit
A. In the event of any inconsistencies between the provisions of the Bidding Procedures and the terms set forth
herein, the terms of the Bidding Procedures shall govern. Unless otherwise defined in the summary set forth in the
accompanying text, capitalized terms shall have the meanings ascribed to them in the Bidding Procedures.


                                                         5
48036/0047-17650321v5
19-13196-scc            Doc 67   Filed 11/05/19    Entered 11/05/19 21:57:39         Main Document
                                                  Pg 6 of 31


         13.      To further maximize the competitiveness of the bidding process, the Debtor also

seeks authority, but not direction, to (a) select one or more parties to serve as a stalking horse

bidder (a “Stalking Horse Bidder”), and (b) in connection with any Stalking Horse Bidder and

related agreement, provide a Breakup Fee and/or Expense Reimbursement, each as defined and

described in the Bidding Procedures, in an amount not to exceed, in the aggregate, three percent

(3%) of the proposed purchase price.

         14.      The Bidding Procedures establish the following key dates:

                   Bid Deadline: To participate in the bidding, each potential bidder, must
                  deliver to the notice parties enumerated in the Bidding Procedures a written offer,
                  so as to be received by no later than February 10, 2020 at 4:00 (EST) (the “Bid
                  Deadline”).

                   Auction: If the Debtor receives two or more Qualified Bids, the Debtor will
                  conduct the Auction of the Acquired Assets. If the Auction is held, it shall take
                  place on February 13, 2020 at 10:00 a.m. (EST) at the offices of Cole Schotz P.C.,
                  1325 Avenue of the Americas, 19th Floor, New York, New York 10019, or such
                  other place and time as determined by the Debtor in consultation with the
                  Consultation Parties.

                   Sale Hearing: The hearing to approve the sale of the Acquired Assets to the
                  Successful Bidder is scheduled to take place on February 20, 2020 at 11:00 a.m.
                  (EST) before the Honorable Shelley C. Chapman, at the United States Bankruptcy
                  Court for the Southern District of New York, One Bowling Green, New York, NY
                  10004, Courtroom 623, or at such time thereafter as counsel may be heard.

         15.      Key terms of the Bidding Procedures are highlighted below:

                   Due Diligence Materials: Any party that submits to the Debtor (i) an
                  executed confidentiality agreement in such form reasonably satisfactory to the
                  Debtor, and (ii) reasonable evidence demonstrating the party’s financial ability to
                  consummate a Sale as reasonably determined by the Debtor may be granted
                  access to diligence materials.

                   Form and Content of Qualified Bids: A Qualified Bid is a written offer to
                  purchase all of the Acquired Assets submitted to the Debtor and its advisors, so as
                  to be received by the Bid Deadline that satisfies each of the following conditions:

                                         Good Faith Offer; No Partial Bids: Each Bid must
                                          constitute a good faith, bona fide offer to purchase all of the
                                          Acquired Assets or newly issued equity interests of the

                                                     6
48036/0047-17650321v5
19-13196-scc            Doc 67   Filed 11/05/19    Entered 11/05/19 21:57:39        Main Document
                                                  Pg 7 of 31


                                          reorganized Debtors pursuant to a Plan. Partial Bids will
                                          not be considered. A Bid may not be materially less
                                          favorable than the terms of the Stalking Horse Agreement,
                                          if any.

                                         Purchase Price: Each Bid must clearly identify the purchase
                                          price to be paid (the “Purchase Price”), which Purchase
                                          Price shall be paid in cash only or such other form of
                                          consideration acceptable to the Senior Lenders, with the
                                          exception of any Credit Bid; provided, that, in any event,
                                          each Bid must provide cash consideration for the payment
                                          of any applicable Breakup Fee and Expense
                                          Reimbursement in cash in full.

                                         Credit Bid: Persons or entities holding a perfected security
                                          interest in the Debtor’s assets may submit a credit bid
                                          (a “Credit Bid”) on such assets, to the extent permitted by
                                          applicable law, any Bankruptcy Court orders and the
                                          documentation governing the Debtor’s prepetition or post-
                                          petition secured credit facilities.

                                         Good Faith Deposit: Each Bid must be accompanied by a
                                          deposit in the amount of ten percent (10%) of the Purchase
                                          Price, before any reductions for assumed liabilities (the
                                          “Good Faith Deposit”); provided, that a potential bidder
                                          submitting a Credit Bid will not be required to accompany
                                          its Bid with a Good Faith Deposit for any portion of the
                                          Purchase Price that is a Credit Bid.

                                         Executed Agreement: Each Bid must include an executed
                                          agreement (a “Modified Agreement”) and any necessary
                                          transaction documents, signed by an authorized
                                          representative of such Potential Bidder, pursuant to which
                                          the Potential Bidder proposes to effectuate the acquisition
                                          of all of the assets of the Debtor or newly issued equity
                                          interests of the reorganized Debtor pursuant to the Debtor’s
                                          chapter 11 plan. Each Bid must also include a copy of the
                                          Modified Purchase Agreement marked against the Purchase
                                          Agreement to show all changes requested by the Potential
                                          Bidder (including those related to the assumption and
                                          assignment of executory contracts and unexpired leases,
                                          and other material terms such that the Debtor may
                                          determine how such Bid compares to the terms of the
                                          Purchase Agreement and competing Bids). Each Modified
                                          Purchase Agreement must provide a commitment to close
                                          within two (2) business days after all closing conditions are
                                          met.

                                                     7
48036/0047-17650321v5
19-13196-scc            Doc 67   Filed 11/05/19    Entered 11/05/19 21:57:39        Main Document
                                                  Pg 8 of 31


                                         Designation of Assigned Contracts and Leases: A Bid must
                                          identify any and all executory contracts and unexpired
                                          leases of the Debtor that the Potential Bidder wishes to be
                                          assumed pursuant to a Sale (the “Assigned Contracts”). A
                                          Bid must specify whether the Debtor or the Potential
                                          Bidder will be responsible for any cure costs associated
                                          with such assumption, and include a good faith estimate of
                                          such cure costs. Any Potential Bidder that identifies the
                                          Agreement of Lease dated July 21, 2011 by and between
                                          the Port Authority of New York and New Jersey and the
                                          Debtor (as amended, modified and supplemented, the
                                          "Lease") as an unexpired lease of the Debtor that the
                                          Potential Bidder wishes to assume must certify that neither
                                          the Potential Bidder nor any management company that the
                                          Potential Bidder intends to manage the Leased Premises (as
                                          defined in the Lease) is a Prohibited Person (as defined in
                                          the Lease).

                                         Designation of Assumed Liabilities: A Bid must identify all
                                          liabilities which the Potential Bidder proposes to assume as
                                          part of the Sale.

                                         Corporate Authority: A Bid must include written evidence
                                          reasonably acceptable to the Debtor demonstrating
                                          appropriate corporate authorization to consummate the
                                          Sale; provided that, if the Potential Bidder is an entity
                                          specially formed for the purpose of effectuating the Sale,
                                          then the Potential Bidder must furnish written evidence
                                          reasonably acceptable to the Debtor of the approval of the
                                          Sale by any equity, interest holder(s) or sponsor(s) of such
                                          Potential Bidder.

                                         Disclosure of Identity of Potential Bidder: A Bid must fully
                                          disclose the identity of each entity that will be bidding for
                                          the Acquired Assets or otherwise participating in
                                          connection with such Bid, and the complete terms of any
                                          such participation, including any connections, agreements,
                                          arrangements or understandings with the Debtor, or any
                                          other known, potential, prospective bidder, or Potential
                                          Bidder, or any officer, director, manager, member or equity
                                          holder of the Debtor.

                                         Disclosure of Connections: A Bid must fully disclose any
                                          connections or agreements with the Debtor, any other
                                          known Potential Bidder and/or any current or former
                                          officer, manager, director, or shareholder of the Debtor or
                                          its affiliates.

                                                     8
48036/0047-17650321v5
19-13196-scc            Doc 67    Filed 11/05/19        Entered 11/05/19 21:57:39                 Main Document
                                                       Pg 9 of 31


                                             Proof of Financial Ability to Perform: A Bid must include
                                              written evidence that the Debtor may reasonably conclude,
                                              in consultation with its advisors and the Consultation
                                              Parties, demonstrates that the Potential Bidder has the
                                              necessary financial ability to timely consummate a Sale and
                                              must further contain information that can be publicly filed
                                              and/or disseminated providing adequate assurance of future
                                              performance of all executory contracts and unexpired
                                              leases to be assumed and assigned in such Sale.

                                             Third Party Approvals: A Bid must set forth each third-
                                              party approval required, if any, for the Potential Bidder to
                                              consummate the Sale, the actions the Potential Bidder will
                                              undertake to obtain such third-party approval(s), and the
                                              time within which the Potential Bidder expects to receive
                                              such third-party approval(s). A Potential Bidder further
                                              agrees that its legal counsel will coordinate in good faith
                                              with Debtors’ legal counsel and counsel to the Senior
                                              Secured Lenders to discuss and explain such Potential
                                              Bidder’s analysis, strategy, and timeline for securing any
                                              such approvals as soon as reasonably practicable.

                                             Contingencies: Except as provided in the Purchase
                                              Agreement, a Bid must not be subject to material
                                              conditions or contingencies to closing, including without
                                              limitation obtaining financing, internal approvals or further
                                              due diligence.

                                             Bid Irrevocable: A Bid must provide that it is irrevocable
                                              until two (2) business days after the closing of the Sale.
                                              Each Potential Bidder further agrees that its Bid, if not
                                              chosen as the Successful Bidder, shall serve, without
                                              modification, as a Backup Bidder as may be designated by
                                              the Debtor at the Sale Hearing, in the event the Successful
                                              Bidder fails to close as provided in the Successful Bidder
                                              Purchase Agreement and the Sale Order.4

                                             As-Is, Where-Is: A Bid must include the following
                                              disclaimer: EXCEPT AS EXPRESSLY SET FORTH IN
                                              THIS AGREEMENT OR ANY ANCILLARY
                                              DOCUMENT DELIVERED BY THE DEBTOR

         4
           Pursuant to the Bidding Procedures, the Backup Bidder shall be required to keep its initial Bid (or if the
Backup Bidder submitted one or more Overbids at the Auction, the Backup Bidder’s final and best Overbid) open
and irrevocable until the earlier of (i) 5:00 p.m. (prevailing Eastern Time) on the date that is at least twenty-one (21)
days after the date of entry of the Sale Order (the “Outside Backup Date”), or (ii) the closing of the transaction
with the Successful Bidder.


                                                            9
48036/0047-17650321v5
19-13196-scc            Doc 67   Filed 11/05/19 Entered 11/05/19 21:57:39          Main Document
                                               Pg 10 of 31


                                         PURSUANT TO THIS AGREEMENT (I) THE DEBTOR
                                         MAKES NO REPRESENTATION OR WARRANTY,
                                         EXPRESS OR IMPLIED, AT LAW OR IN EQUITY,
                                         RELATING TO THE BUSINESS, THE ACQUIRED
                                         ASSETS OR THE ASSUMED LIABILITIES,
                                         INCLUDING ANY REPRESENTATION OR
                                         WARRANTY AS TO VALUE, MERCHANTABILITY,
                                         FITNESS FOR A PARTICULAR PURPOSE OR FOR
                                         ORDINARY PURPOSES, OR ANY OTHER MATTER,
                                         (II) THE DEBTOR MAKES NO, AND HEREBY
                                         DISCLAIMS ANY, OTHER REPRESENTATION OR
                                         WARRANTY REGARDING THE BUSINESS, THE
                                         ACQUIRED ASSETS OR THE ASSUMED
                                         LIABILITIES, AND (III) THE ACQUIRED ASSETS
                                         AND THE ASSUMED LIABILITIES ARE CONVEYED
                                         ON AN “AS IS, WHERE IS” BASIS AS OF THE
                                         CLOSING, AND THE PURCHASER SHALL RELY
                                         UPON ITS OWN EXAMINATION THEREOF.
                                         WITHOUT LIMITING THE GENERALITY OF THE
                                         FOREGOING, EXCEPT AS EXPRESSLY SET FORTH
                                         IN THIS AGREEMENT OR ANY ANCILLARY
                                         DOCUMENT DELIVERED BY THE DEBTOR
                                         PURSUANT TO THIS AGREEMENT, THE DEBTOR
                                         MAKES NO REPRESENTATION OR WARRANTY
                                         REGARDING ANY BUSINESS OTHER THAN THE
                                         BUSINESS, ANY ASSETS OTHER THAN THE
                                         ACQUIRED ASSETS OR ANY LIABILITIES OTHER
                                         THAN THE ASSUMED LIABILITIES, AND NONE
                                         SHALL BE IMPLIED AT LAW OR IN EQUITY.

                                        Time Frame for Closing: A Bid by a Potential Bidder must
                                         be reasonably likely to be consummated, if selected as the
                                         Successful Bid, within a time frame acceptable to the
                                         Debtor, in consultation with the Consultation Parties, but in
                                         no event later than the maturity date of the DIP loan under
                                         the DIP loan documents.

                                        Consent to Jurisdiction: Each Potential Bidder must (i)
                                         submit to the jurisdiction of the Bankruptcy Court to enter
                                         an order or orders, which shall be binding in all respects, in
                                         any way related to the Debtor, the Bidding Procedures, the
                                         Auction, any Modified Purchase Agreement, or the
                                         construction and enforcement of documents relating to any
                                         Sale, (ii) waive any right to a jury trial in connection with
                                         any disputes relating to the Debtor, the Bidding Procedures,
                                         the Auction, any Modified Purchase Agreement, or the
                                         construction and enforcement of documents relating to any

                                                   10
48036/0047-17650321v5
19-13196-scc            Doc 67   Filed 11/05/19 Entered 11/05/19 21:57:39           Main Document
                                               Pg 11 of 31


                                         Sale and (iii) commit to the entry of a final order or
                                         judgment in any way related to the Debtor, the Bidding
                                         Procedures, the Auction, any Modified Purchase
                                         Agreement, or the construction and enforcement of
                                         documents relating to any Sale if it is determined that the
                                         Bankruptcy Court would lack Article III jurisdiction to
                                         enter such a final order or judgment absent the consent of
                                         the parties.

                                        Bid Protections: Except with respect to a Stalking Horse
                                         Bid, a Bid must not entitle the Potential Bidder to any
                                         break-up fee, termination fee, transaction fee, expense
                                         reimbursement, or any similar type of payment or
                                         reimbursement and, by submitting a Bid, the Potential
                                         Bidder waives the right to pursue a substantial contribution
                                         claim under 11 U.S.C. § 503 related in any way to the
                                         submission of its Bid or participation in any Auction. Each
                                         Potential Bidder presenting a Bid will bear its own costs
                                         and expenses (including legal fees) in connection with any
                                         proposed Sale.

                   Auction and Auction Procedures: At the Auction, all Qualified Bidders may
                  submit Overbids (as defined in the Bidding Procedures); provided, however, such
                  Overbid shall be made in increments of not less than $1,000,000 above the prior
                  bid. The Auction shall continue until there is one Qualified Bid that the Debtor
                  determines in its reasonable business judgment is the highest or otherwise best
                  Qualified Bid at the Auction (the “Successful Bid,” and the Qualified Bidder
                  submitting such Successful Bid, the “Successful Bidder”), which shall be subject
                  to approval by the Bankruptcy Court. In selecting the Successful Bid, the Debtor
                  may consider any factors relevant to the value of the Qualified Bid, including the
                  amount and nature of the consideration, including any assumed liabilities, the
                  nature, number and type of changes to the Purchase Agreement, if any, the extent
                  to which such modifications are likely to delay the closing of the Sale, the total
                  consideration to be received by the Debtor, the likelihood of each Qualified
                  Bidder’s ability to close a transaction and the timing thereof, and the net benefit to
                  the Debtor’s estate. Promptly following the Debtor’s selection of the Successful
                  Bid and the conclusion of the Auction, the Debtor shall announce the Successful
                  Bid and Successful Bidder and shall file with the Bankruptcy Court notice of the
                  Successful Bid and Successful Bidder.

                   Reservation of Rights: Except as otherwise provided in the Bidding
                  Procedures or the Bidding Procedures Order, and subject to the rights of the
                  Senior Lenders and Consultation Parties, the Debtor reserves the right as it may
                  reasonably determine to be in the best interest of its estate and in the exercise of
                  its fiduciary duties to: (a) determine which bidders are Qualified Bidders; (b)
                  determine which Bids are Qualified Bids; (c) determine which Qualified Bid is
                  the highest or otherwise best proposal and which is the next highest or otherwise

                                                   11
48036/0047-17650321v5
19-13196-scc            Doc 67   Filed 11/05/19 Entered 11/05/19 21:57:39           Main Document
                                               Pg 12 of 31


                  best proposal; (d) reject any Bid that is (i) inadequate or insufficient, (ii) not in
                  conformity with the requirements of the Bidding Procedures or the requirements
                  of the Bankruptcy Code or (iii) contrary to the best interests of the Debtor and its
                  estate; (e) impose additional terms and conditions with respect to all potential
                  bidders; (f) extend the deadlines set forth herein; and (g) continue or cancel the
                  Auction and/or Sale Hearing in open court without further notice.
                  Notwithstanding anything to the contrary contained in the Bidding Procedures or
                  the Bidding Procedures Order, nothing in the Bidding Procedures will prevent the
                  Debtor from considering any and all transactions, including, but not limited to,
                  proposals to sponsor a plan of reorganization. Notwithstanding anything to the
                  contrary contained in the Bidding Procedures or the Bidding Procedures Order,
                  nothing in the Bidding Procedures will prevent the Debtor from exercising its
                  fiduciary duties under applicable law.

         16.      The Bidding Procedures expressly recognize the Debtor’s fiduciary obligations to

maximize value. Accordingly, the Bidding Procedures preserve the Debtor’s right to announce

additional procedural rules for conducting the Auction as necessary or appropriate to maximize

value for its estate and does not impair the Debtor’s ability to consider any and all Qualified

Bids.

IV.      Form and Manner of Sale Notice

         17.      Within two (2) business days after the entry of the Bidding Procedures Order, or

as soon thereafter as practicable (the “Mailing Date”), the Debtor will cause the notice,

substantially in the form attached hereto as Exhibit D (the “Sale Notice”), to be served on (a)

any party that has filed a notice of appearance in this Chapter 11 case; (b) any entity on the

Master Service List; (c) any parties known or reasonably believed to have expressed interest in

the Acquired Assets or any portion thereof; (d) all entities known or reasonably believed to have

asserted a lien, encumbrance, claim, or other interest in the Acquired Assets; (e) all parties to

executory contracts and unexpired leases to be assumed and assigned, or rejected as part of the

Sale; (f) all applicable state and local taxing authorities; (g) the Port Authority of New York and

New Jersey, and (f) any other governmental agency that has a reasonably known interest with

respect to the Sale and transactions proposed thereunder (the “Notice Parties”).

                                                   12
48036/0047-17650321v5
19-13196-scc            Doc 67   Filed 11/05/19 Entered 11/05/19 21:57:39         Main Document
                                               Pg 13 of 31


         18.      Additionally, on the Mailing Date or as soon as reasonably practicable thereafter,

the Debtor proposes to publish the Sale Notice (as may be modified for publication purposes, the

“Publication Notice”), on one occasion, in the national edition of the New York Times. The

Debtor believes that the Publication Notice is sufficient and proper notice of the Sale to any other

interested parties whose identities are unknown to the Debtor.

         19.      The Debtor submits that the Sale Notice and Publication Notice are reasonably

calculated to provide all interested parties with timely and proper notice of the proposed Sale,

including: (i) the date, time, and place of the Auction; (ii) the Bidding Procedures and certain

dates and deadlines related thereto; (iii) the objection deadline for the Motion and the date, time,

and place of the Sale Hearing; (iv) reasonably specific identification of the Acquired Assets for

the Sale; (v) instructions for obtaining a copy of the Purchase Agreement; (vi) representations

describing the Sale as being free and clear of any and all liens, claims, encumbrances, and other

interests, with all such liens, claims, encumbrances, and other interests attaching to the sale

proceeds with the same validity and priority; and (vii) notice of the proposed assumption and

assignment of the Assigned Contracts to the Successful Bidder arising from the Auction, if any,

and the procedures and deadlines for objecting thereto, and no other or further notice of the Sale

shall be required.

V.       Assumption Procedures

         20.      The Debtor also seeks approval of the procedures for assuming and assigning

executory contracts and unexpired leases (the “Assumption Procedures”) to facilitate the fair

and orderly assumption and assignment of certain executory contracts and unexpired leases in

connection with the Sale. The key provisions of the Assumption Procedures are:

                   Contract Assumption Notice: No less than twenty-one (21) days prior to the
                  Sale Objection Deadline (the “Assumption and Assignment Service Deadline”),
                  the Debtor shall serve a notice of contract assumption in substantially the form

                                                  13
48036/0047-17650321v5
19-13196-scc            Doc 67   Filed 11/05/19 Entered 11/05/19 21:57:39            Main Document
                                               Pg 14 of 31


                  attached hereto as Exhibit E to the Bidding Procedures Order (the “Contract
                  Assumption Notice”) via overnight delivery on all counterparties to all potential
                  Assigned Contracts and provide a copy of the same to the Consultation Parties.
                  The Contract Assumption Notice shall inform each recipient of the timing and
                  procedures relating to such assumption and assignment, and, to the extent
                  applicable, (i) the title of the executory contract or unexpired lease, as applicable,
                  (ii) the name of the counterparty to the executory contract or unexpired lease, as
                  applicable, (iii) the Debtor’s good faith estimates of the Cure Payments required
                  in connection with the executory contract or unexpired lease, as applicable, and
                  (iv) the Sale Objection Deadline; provided, however, that service of a Contract
                  Assumption Notice does not constitute an admission that any contract is an
                  executory contract or unexpired lease, as applicable, or that the stated Cure
                  Payment related to any executory contract or unexpired lease constitutes a claim
                  against the Debtor. Further, the inclusion of an executory contract or unexpired
                  lease, as applicable, on the Contract Assumption Notice is not a guarantee that
                  such executory contract or unexpired lease, as applicable, will ultimately be
                  assumed and assigned.

                   Cure Payments and Adequate Assurance of Future Performance: The
                  payment of the applicable Cure Payments by the Debtor or Successful Bidder, as
                  applicable, the provision of adequate assurance by the Debtor or the Successful
                  Bidder, as applicable, that it will promptly cure any non-monetary defaults
                  existing prior to the Closing under the Assigned Contracts, and the provision of
                  adequate assurance of future performance by the Successful Bidder under the
                  Assigned Contracts shall (i) effect a cure of all defaults existing thereunder, and
                  (ii) compensate for any actual pecuniary loss to such counterparty resulting from
                  such default.

                   Additions: The Successful Bidder may designate up to three (3) business days
                  before the Sale Hearing (the “Designation Deadline”), additional executory
                  contracts and/or unexpired leases as agreements to be assumed by the Debtor and
                  assigned to the Successful Bidder (the “Additional Assigned Contracts”).
                  Within one (1) business days of notice of the Additional Assigned Contracts by
                  the Successful Bidder, the Debtor shall serve a Contract Assumption Notice on
                  each of the counterparties to such Additional Assigned Contracts and their
                  counsel of record, if any, indicating (i) that the Debtor intends to assume and
                  assign the counterparty’s executory contract or unexpired lease, as applicable, to
                  the Successful Bidder, and (ii) the corresponding Cure Payment.

                   Removal: The Successful Bidder may remove any executory contract or
                  unexpired lease, as applicable, to be assumed by the Debtor and assigned to the
                  Successful Bidder (the “Eliminated Agreements”) until the Designation
                  Deadline. Following the Successful Bidder’s removal of an Eliminated
                  Agreement, the Debtor shall as soon as reasonably practicable thereafter serve a
                  notice (a “Removal Notice”) on each of the impacted counterparties and their
                  counsel of record, if any, indicating that the Debtor no longer intends to assign the


                                                    14
48036/0047-17650321v5
19-13196-scc            Doc 67   Filed 11/05/19 Entered 11/05/19 21:57:39           Main Document
                                               Pg 15 of 31


                  counterparty’s contract or unexpired lease, as applicable, to the Successful Bidder
                  in connection with the Sale.

                   Supplemental Contract Assumption Notice: Although the Debtor intends to
                  make a good faith effort to identify all Assigned Contracts that may be assumed
                  and assigned in connection with a Sale, the Debtor may discover certain
                  executory contracts or unexpired leases inadvertently omitted from the list of
                  Assigned Contracts or a Successful Bidder may identify other executory contracts
                  or unexpired leases that it desires to assume and assign in connection with the
                  Sale. Accordingly, the Debtor reserves the right, but only in accordance with the
                  Purchase Agreement, or as otherwise agreed by the Debtor and the Successful
                  Bidder, at any time after the Assumption and Assignment Service Deadline and
                  before the closing of a Sale, to (i) supplement the list of Assigned Contracts with
                  previously omitted executory contracts and/or unexpired leases, (ii) remove
                  Assigned Contracts from the list of executory contracts and unexpired leases
                  ultimately selected as Assigned Contracts that a Successful Bidder proposes to be
                  assumed and assigned to it in connection with a Sale, and/or (iii) modify the
                  previously stated Cure Payment associated with any Assigned Contracts. In the
                  event the Debtor exercises any of these reserved rights, the Debtor will promptly
                  serve a supplemental notice of executory contract and/or unexpired lease
                  assumption (a “Supplemental Assumption Notice”) on each of the
                  counterparties to such Assigned Contracts and their counsel of record, if any, and
                  the Consultation Parties; provided, however, the Debtor may not add an executory
                  contract or unexpired lease to the list of Assigned Contracts that has been
                  previously rejected by the Debtor by order of the Court. Each Supplemental
                  Assumption Notice will include the same information with respect to listed
                  Assigned Contracts as was included in the Contract Assumption Notice.

                   Objections: Objections, if any, to the proposed assumption and assignment or
                  the Cure Payment proposed with respect thereto, must (i) be in writing, (ii)
                  comply with the applicable provisions of the Bankruptcy Rules and the Local
                  Bankruptcy Rules, (iii) state with specificity the nature of the objection and, if the
                  objection pertains to the proposed amount of the Cure Payment, the correct cure
                  amount alleged by the objecting counterparty, together with any applicable and
                  appropriate documentation in support thereof, and (iv) be filed with the Court and
                  served upon, so as to be actually received by counsel to the Debtor on or before
                  14 days after service of the Contract Assumption Notice (the “Cure Objection
                  Deadline”), or such deadline set forth in the Supplemental Assumption Notice.
                  The deadline to object to assumption and assignment solely with respect to the
                  adequate assurance of future performance from the Successful Bidder, however, is
                  the date that is two days after the conclusion of the Auction, but any such
                  objection must be received before the start of the Sale Hearing.

         21.      Any party failing to timely file an objection to the cure amount, the proposed

assumption and assignment of an Assigned Contract or Additional Assigned Contract listed on


                                                   15
48036/0047-17650321v5
19-13196-scc            Doc 67   Filed 11/05/19 Entered 11/05/19 21:57:39         Main Document
                                               Pg 16 of 31


the Contract Assumption Notice or Supplemental Assumption Notice, or the Sale is deemed to

have consented to (a) such Cure Payment, (b) the assumption and assignment of such Assigned

Contract or Additional Assigned Contract (including the adequate assurance of future

performance), (c) the relief requested in the Motion, and (d) the Sale. Such party shall forever be

barred and estopped from objecting to the Cure Payments, the assumption and assignment of the

Assigned Contract, or Additional Assigned Contract, adequate assurance of future performance,

the relief requested in the Motion, whether applicable law excuses such counterparty from

accepting performance by, or rendering performance to, the Successful Bidder, for purposes of

section 365(c)(1) of the Bankruptcy Code and from asserting any additional cure or other

amounts against the Debtor and the Successful Bidder, as applicable, with respect to such party’s

Assigned Contract or Additional Assigned Contract.

                                  BASIS FOR RELIEF REQUESTED

         22.      The Debtor submits that the Sale is authorized under section 363(b) of the

Bankruptcy Code governing sales outside of the ordinary course of business. Section 363(b) of

the Bankruptcy Code provides, in relevant part: “[t]he trustee, after notice and a hearing, may

use, sell, or lease, other than in the ordinary course of business, property of the estate.” 11

U.S.C. § 363(b). This Court’s power under section 363 is supplemented by section 105(a),

which provides in relevant part: “[t]he Court may issue any order, process, or judgment that is

necessary or appropriate to carry out the provisions of this title.” 11 U.S.C. § 105. As set forth

below, the Debtor submits it has satisfied the requirements of sections 105, 363, and 365 of the

Bankruptcy Code.




                                                  16
48036/0047-17650321v5
19-13196-scc            Doc 67   Filed 11/05/19 Entered 11/05/19 21:57:39         Main Document
                                               Pg 17 of 31




I.       The Bidding Procedures Are Fair and Designed to Maximize Value for the Debtor’s
         Estate

         23.      The Debtor submits that the Bidding Procedures are appropriate under sections

105 and 363 of the Bankruptcy Code to ensure that bidding is fair and reasonable and will yield

the maximum value for the Debtor’s estate, creditors, stakeholders, and other parties-in-interest.

The Bidding Procedures proposed herein are designed to maximize the value received for the

Acquired Assets by facilitating a competitive bidding process in which all potential bidders are

encouraged to participate and submit competing bids. The Bidding Procedures provide potential

bidders with sufficient notice and an opportunity to acquire information necessary to submit a

timely and informed bid. Thus, the Debtor and all parties-in-interest can be assured that the

consideration for the Debtor’s business will be fair and reasonable. At the same time, the

Bidding Procedures provide the Debtor with the opportunity to consider all competing offers and

to select, in its discretion, the highest and best offer.

         24.      Accordingly, the Debtor believes the Court should approve the Bidding

Procedures.

II.      Approval of the Sale is Warranted Under Section 363(b) of the Bankruptcy Code
         Because a Sound Business Justification Exists.

         25.      A debtor should be authorized to sell assets outside of the ordinary course of

business pursuant to section 363 of the Bankruptcy Code and prior to obtaining confirmation of a

plan of reorganization if it demonstrates a sound business purpose for doing so. See, e.g.,

Official Comm. of Unsecured Creditors of LTV Aerospace & Def. Co. v. LTV Corp. (In re

Chateaugay Corp.), 973 F.2d 141, 143-45 (2d Cir. 1992) (holding that a judge reviewing a

section 363(b) application must find from the evidence presented a good business reason to grant

such application); Comm. of Equity Sec. Holders v. Lionel Corp. (In re Lionel Corp.), 722 F.2d

                                                   17
48036/0047-17650321v5
19-13196-scc            Doc 67   Filed 11/05/19 Entered 11/05/19 21:57:39          Main Document
                                               Pg 18 of 31


1063, 1070-71 (2d Cir. 1983); In Bos. Generating, LLC, 440 B.R. 302, 322 (Bankr. S.D.N.Y.

2010); In re Glob. Crossing Ltd., 295 B.R. 726, 743 (Bankr. S.D.N.Y. 2003); In re Ionosphere

Clubs, Inc., 100 B.R. 670, 675 (Bankr. S.D.N.Y. 1989).

         26.      The Debtor has articulated a clear business justification because, in its reasonable

business judgment, a sale of the Acquired Assets, conducted in accordance with the Bidding

Procedures, will maximize value and is in the best interests of the Debtor, its creditors, estates,

stakeholders, and other parties-in-interest.

         27.      Once a court has determined there is a sound business justification for a sale

outside of a plan of reorganization, the court must also determine that (i) the debtor has provided

the interested parties with adequate and reasonable notice, (ii) the sale price is fair and

reasonable, and (iii) the buyer is proceeding in good faith. See In re Gen. Motors Corp., 407

B.R. 463, 493-94 (Bankr. S.D.N.Y. 2009); Polvay v. B.O. Acquisitions, Inc. (In re Betty Owens

Sch., Inc.), No. 96 Civ. 3576 (PKL), 1997 WL 188127, at *4 (S.D.N.Y. Apr. 17, 1997).

         28.      Here, the proposed Notice Procedures provide interested parties with adequate

and reasonable notice. Moreover, the Debtor will demonstrate that through its thorough

marketing process conducted by HL, the sale price achieved will be market, fair and reasonable.

In addition, the Debtor is represented by experienced advisors and attorneys and expect that any

Successful Bidder will negotiate at arm’s-length and proceed in good faith.

         29.      Accordingly, it is a valid exercise of the Debtor’s business judgment to seek the

relief requested by this Motion.

III.     The Sale Satisfies the Requirements of Section 363(f) for a Sale Free and Clear of
         All Liens, Claims, Encumbrances and Interests

         30.      Section 363(f) permits a debtor to sell property free and clear of another party’s

interest in the property if: (a) applicable non-bankruptcy law permits such a free and clear sale;


                                                   18
48036/0047-17650321v5
19-13196-scc            Doc 67   Filed 11/05/19 Entered 11/05/19 21:57:39           Main Document
                                               Pg 19 of 31


(b) the holder of the interest consents; (c) the interest is a lien and the sale price of the property

exceeds the value of all liens on the property; (d) the interest is in bona fide dispute; or (e) the

holder of the interest could be compelled in a legal or equitable proceeding to accept a monetary

satisfaction of its interest. See 11 U.S.C. § 363(f). Because section 363(f) is stated in the

disjunctive, satisfaction of any one of its five requirements will suffice to warrant approval of the

proposed sale. See In re Elliot, 94 B.R. 343, 345 (E.D. Pa. 1988) (noting that section 363(f) is

written in the disjunctive, authorizing a trustee or debtor-in-possession to sell property of the

estate free and clear of all liens “if any of the five conditions of § 363(f) are met”); Scherer v.

Fed. Nat’l Mortg. Ass’n (In re Terrace Chalet Apts., Ltd.), 159 B.R. 821, 825 (N.D. Ill. 1993)

(sale extinguishes liens under section 363(f) as long as one of the five specified exceptions

applies).

         31.      Here, the Debtor submits that sections 363(f)(2) and (5) are satisfied. First, all

parties known to have asserted a lien or other encumbrance on the Acquired Assets will receive

notice of the Sale. To the extent they have not objected by the Sale Objection Deadline, they

will be deemed to consent to the Sale free and clear of all liens, claims, encumbrances and

interests (other than Assumed Liabilities). The Debtor proposes to sell the Acquired Assets in a

commercially reasonable manner and expect that the value of the proceeds from such sale will

adequately reflect the value of the property sold. Second, the Debtor further proposes that upon

the closing, any party with a lien or other encumbrance shall have a corresponding security

interest in the proceeds of the Sale, as such liens and encumbrances will attach to the proceeds of

the Sale with the same validity, priority, and force and effect as such lien or encumbrance had

immediately prior to the closing of the Sale. In addition, all such persons could be compelled to

accept money satisfaction for their interests. As such, the requirements of section 363(f) of the



                                                   19
48036/0047-17650321v5
19-13196-scc            Doc 67   Filed 11/05/19 Entered 11/05/19 21:57:39          Main Document
                                               Pg 20 of 31


Bankruptcy Code would be satisfied for the sale of the Acquired Assets free and clear of all

encumbrances (other than the Assumed Liabilities).

         32.      The Debtor also submits that it is appropriate to sell the Acquired Assets free and

clear of successor liability relating to the Acquired Assets. Such limitations on successor

liability ensure that the Successful Bidder is protected from any claims or lawsuits premised on

the theory that the Successful Bidder is a successor in interest to the Debtor’s estate. If such

relief is not granted, the purpose of an Order purporting to authorize the transfer of assets free

and clear of encumbrances (other than the Assumed Liabilities) would be thwarted by the

potential for holders of claims to thereafter use the transfer as a basis to assert claims against a

buyer arising from the Debtor’s conduct. Moreover, without such assurances, the Debtor would

run the risk that potential bidders may not enter the Auction or, if they did, would do so with a

reduced bid amount to account for that potential exposure and liability.

         33.      Courts have consistently held that a buyer of a debtor’s assets pursuant to a

section 363 sale takes free and clear from successor liability relating to the debtor’s business.

See, e.g., In Matter of Motors Liquidation Co., No. 15-2844-BK(L), 2016 WL 3766237 (2d Cir.

July 13, 2016), *12, *13 (“We agree that successor liability claims can be ‘interests’ when they

flow from a debtor's ownership of transferred assets” and holding that “a bankruptcy court may

approve a § 363 sale ‘free and clear’ of successor liability claims if those claims flow from the

debtor's ownership of the sold assets. Such a claim must arise from a (1) right to payment (2) that

arose before the filing of the petition or resulted from pre-petition conduct fairly giving rise to

the claim”); In re Chrysler LLC, 405 B.R. 84, 111 (Bankr. S.D.N.Y. 2009) (“[I]n personam

claims, including any potential state successor or transferee liability claims against New

Chrysler, as well as in rem interests, are encompassed by section 363(f) and are therefore



                                                   20
48036/0047-17650321v5
19-13196-scc            Doc 67   Filed 11/05/19 Entered 11/05/19 21:57:39          Main Document
                                               Pg 21 of 31


extinguished by the Sale.”); Contrarian Funds, LLC v. Westpoint Stevens, Inc. (In re Westpoint

Stevens, Inc.), 333 B.R. 30, 50 (S.D.N.Y. 2005), rev’d in part on other grounds, 600 F.3d 231

(2d Cir. 2010) (“Where . . . a sale is to be free and clear of existing liens and interests other than

those of the estate, one or more of the criteria specified in section 363(f) of the statute must also

be met.”).

         34.      For these reasons, the Successful Bidder should not be liable under any theory of

successor liability relating to the Acquired Assets, but instead, should hold the Acquired Assets

free and clear of claims (other than the Assumed Liabilities) including successor liability claims.

IV.      A Successful Bidder Should be Entitled to the Protections of Section 363(m) of the
         Bankruptcy Code and the Sale Does Not Violate Section 363(n).

         35.      Section 363(m) of the Bankruptcy Code provides in relevant part that the reversal

or modification on appeal of an authorization under section 363(b) of a sale or lease of property

does not affect the validity of a sale or lease under such authorization to a buyer who bought or

leased such property in good faith, whether or not such entity knew of the pendency of the

appeal, unless such authorization and such sale or lease were stayed pending appeal. 11 U.S.C. §

363(m). “Although the Bankruptcy Code does not define the meaning of ‘good-faith buyer,’ . . .

most courts have adopted a traditional equitable definition: ‘one who purchases the assets for

value, in good faith and without notice of adverse claims.’” Licensing by Paolo v. Sinatra (In Re

Gucci), 126 F.3d 380, 392 (2d Cir. 1997)). The Second Circuit held that “[t]he ‘good faith’

component of the test under § 363(m) speaks ‘to the equity of [the bidder’s] conduct in the

course of the sale proceedings. Typically, the misconduct that would destroy a purchaser’s good

faith status at a judicial sale involves fraud, collusion between the purchaser and other bidders or

the trustee, or an attempt to take grossly unfair advantage of other bidders.’” In Kabro Assocs.




                                                  21
48036/0047-17650321v5
19-13196-scc            Doc 67   Filed 11/05/19 Entered 11/05/19 21:57:39         Main Document
                                               Pg 22 of 31


Of West Islip, LLC v. Colony Hill Assocs. (In re Colony Hill Assocs.), 111 F.3d 269, 276 (2d Cir.

1997) (quoting In re Rock Indus. Mach. Corp., 572 F.2d 1195, 1198 (7th Cir. 1978).

         36.      As will be demonstrated at the Sale Hearing, the Debtor will have negotiated the

sale at arm’s-length and without collusion. Accordingly, the Debtor requests that the Sale Order

include a provision that the Successful Bidder for the Acquired Assets is a “good faith” buyer

within the meaning of section 363(m) of the Bankruptcy Code. The Debtor believes that

providing the Successful Bidder with such protection will ensure that the maximum price will be

achieved for the Acquired Assets.

         37.      Furthermore, as will be demonstrated at the Sale Hearing, neither the Debtor nor

the Successful Bidder will have engaged in any conduct that would cause or permit the Purchase

Agreement to be avoided under section 363(n) of the Bankruptcy Code. The Debtor will have

negotiated the Purchase Agreement with the Successful Bidder in good faith and at arms’ length.

Moreover, the Bidding Procedures are designed to prevent the Debtor or the Successful Bidder

from engaging in any conduct that would cause or permit the Purchase Agreement to be avoided

under section 363(n) of the Bankruptcy Code.

V.       The Assumption and Assignment of Executory Contracts and Unexpired Leases
         Should Be Authorized

         38.      Section 365(a) of the Bankruptcy Code provides, in pertinent part, that a debtor in

possession “subject to the court’s approval, may assume or reject any executory contract or

[unexpired] lease of the debtor.” 11 U.S.C. § 365(a). A debtor’s decision to assume or reject an

executory contract or unexpired lease is governed by the business judgment standard. See Orion

Pictures Corp. v. Showtime Networks, Inc. (In re Orion Pictures Corp.), 4 F.3d 1095, 1098 (2d

Cir. 1993) (section 365 of the Bankruptcy Code “permits the trustee or debtor in possession,

subject to the approval of the bankruptcy court, to go through the inventory of executory


                                                  22
48036/0047-17650321v5
19-13196-scc            Doc 67   Filed 11/05/19 Entered 11/05/19 21:57:39         Main Document
                                               Pg 23 of 31


contracts of the debtor and decide whether ones it would be beneficial to adhere to and which

ones it would be beneficial to reject”). Once the debtor states a valid business justification,

“[t]he business judgment rule is a presumption that in making a business decision the directors of

a corporation acted on an informed basis, in good faith and in the honest belief that the action

taken was in the best interest of the company.” Official Comm. Of Subordinated Bondholders v.

Integrated Res., Inc., 147 B.R. 650, 656 (S.D.N.Y. 1992).

         39.      The business judgment rule is crucial in chapter 11 cases and shields a debtor’s

management from judicial second-guessing. See Comm. of Asbestos Related Litigants and/or

Creditors v. Johns-Manville Corp., 60 B.R. 612, 615-16 (Bankr. S.D.N.Y. 1986) (“The Code

favors the continued operation of a business by a debtor and a presumption of reasonableness

attached to a debtor’s management decisions.”). Generally, courts defer to a debtor-in-

possession’s business judgment to assume or reject an executory contract or lease. See, e.g.,

NLRB v. Bildisco & Bildisco, 465 U.S. 513, 523 (1984); In re Minges, 602 F.2d 38, 42 (2d Cir.

1979); In re Riodizio, 204 B.R. 417, 424-25 (Bankr. S.D.N.Y. 1997); In re G Survivor Corp.,

171 B.R. 755, 757 (Bankr. S.D.N.Y. 1994).

         40.      Further, pursuant to section 365(b)(1) of the Bankruptcy Code, for a debtor to

assume an executory contract, it must “cure, or provide adequate assurance that the debtor will

promptly cure,” any default, including compensation for “actual pecuniary loss” relating to such

default. 11 U.S.C. § 365(b)(1). Once an executory contract is assumed, the trustee or debtor in

possession may elect to assign such contract. Section 365(f) of the Bankruptcy Code provides

that the “trustee may assign an executory contract . . . only if the trustee assumes such contract . .

. and adequate assurance of future performance is provided.” 11 U.S.C. § 365(f)(2). The

meaning of “adequate assurance of future performance” depends on the facts and circumstances



                                                  23
48036/0047-17650321v5
19-13196-scc            Doc 67   Filed 11/05/19 Entered 11/05/19 21:57:39           Main Document
                                               Pg 24 of 31


of each case. Adequate assurance may be provided, among other means, by demonstrating the

assignee’s financial health and experience in managing the type of enterprise or property

assigned. See, e.g., In re Bygaph, Inc., 56 B.R. 596, 605-06 (Bankr. S.D.N.Y. 1986) (finding that

adequate assurance is present when an assignee has financial resources and has expressed a

willingness to devote sufficient funding to the business to give it a strong likelihood of success).

         41.      The Debtor requests approval under section 365 of the Bankruptcy Code of the

Debtor’s assumption and assignment of certain executory contracts and unexpired leases to the

Successful Bidder. The Debtor further requests that the Sale Order provide that the Assigned

Contracts will be transferred to and remain in full force and effect for the benefit of the

Successful Bidder notwithstanding any provisions in such contracts or leases, including those

described in sections 365(b)(2), (f)(1) and (f)(3) of the Bankruptcy Code that prohibit such

assignment.

         42.      To the extent necessary, the Debtor will present facts at the Sale Hearing to

demonstrate the financial wherewithal, willingness, and ability of the Successful Bidder to

perform under the Assumed Contracts. The Sale Hearing will afford the Court and other

interested parties the opportunity to evaluate the ability of the Successful Bidder to provide

adequate performance under the Assumed Contracts, as required under section 365(b)(1)(C) of

the Bankruptcy Code.

         43.      Further, the Debtor will give notice to all parties to the potentially Assigned

Contracts in substantially the form attached hereto as Exhibit E. The Contract Assumption

Notice will include the amounts the Debtor believes are necessary to cure any defaults in

accordance with section 365(b) of the Bankruptcy Code.




                                                   24
48036/0047-17650321v5
19-13196-scc            Doc 67   Filed 11/05/19 Entered 11/05/19 21:57:39         Main Document
                                               Pg 25 of 31


         44.      Accordingly, the Debtor submits that implementation of the proposed contract

assumption procedures is appropriate and should be approved by this Court.

VI.      The Expense Reimbursement and Breakup Fee Have a Sound Business
         Purpose and Should Be Approved

         45.      The Debtor also seeks authority, but not direction, pursuant to the Bidding

Procedures to pay a Breakup Fee and/or Expense Reimbursement (collectively, the “Bid

Protections”) to a Stalking Horse Bidder in an aggregate amount not to exceed three percent

(3%) of any proposed purchase price. The Debtor seeks to utilize such authority only in its

discretion if the Debtor determines in its business judgment (in consultation with the

Consultation Parties and with the consent of the Senior Lenders (with such consent not to be

unreasonably withheld)), that any such Bid Protection will facilitate a competitive bidding and

Auction process.

         46.      Payment of expense reimbursements, like those proposed here, in a bidding

process for sales is appropriate under section 363(b) of the Bankruptcy Code so long as such

payment is a valid exercise of the Debtor’s business judgment. Official Comm. of Subordinated

Bondholders v. Integrated Res., Inc. (In re Integrated Res., Inc.), 147 B.R. 650, 659 (S.D.N.Y.

1992), appeal dismissed, 3 F.3d 49 (2d Cir. 1993) (Courts in this district have recognized that

break-up fees and expense reimbursements may be used to protect bidders in connection with a

sale of assets pursuant to section 363 of the Bankruptcy Code and that such fees can be

“important tools to encourage bidding and to maximize the value of the debtor's assets.”).

Under section 363(b) of the Bankruptcy Code, the Debtor may use, sell, or lease estate property

outside of the ordinary court of business so long as they articulate a sound business reason for

doing so. See, e.g., In re Ionosphere Clubs, Inc., 98 B.R. 174, 175 (Bankr. S.D.N.Y. 1989);




                                                  25
48036/0047-17650321v5
19-13196-scc            Doc 67   Filed 11/05/19 Entered 11/05/19 21:57:39           Main Document
                                               Pg 26 of 31


Armstrong World Indus., Inc. v. James A. Phillips, Inc. (In re James A. Phillips, Inc.), 29 B.R.

391, 398 (Bankr. S.D.N.Y. 1983).

         47.      The Debtor first seeks authority, but not direction, to pay a Breakup Fee, in the

event that the Debtor elects to enter into a stalking horse arrangement with a third-party bidder.

“Break-up fees are important tools to encourage bidding and to maximize the value of the

debtor’s assets . . . . [i]n fact, because the . . . corporation has a duty to encourage bidding,

break-up fees can be necessary to discharge [such] duties to maximize value.” Integrated

Resources, 147 B.R. at 659–60. Specifically, bid protections like the Breakup Fee “may be

legitimately necessary to convince a ‘white knight’ bidder to enter the bidding by providing

some form of compensation for the risks it is undertaking.” In re 995 Fifth Ave. Assocs., L.P., 96

B.R. 24, 28 (Bankr. S.D.N.Y. 1989); see also Integrated Resources, 147 B.R. at 660–61 (bid

protections can prompt bidders to commence negotiations and “ensure that a bidder does not

retract its bid”).

         48.      Courts in this jurisdiction consider three questions in connection with analyzing

breakup fees: “(1) is the relationship of the parties who negotiated the break-up fee tainted by

self-dealing or manipulation; (2) does the fee hamper, rather than encourage, bidding; (3) is the

amount of the fee unreasonable relative to the proposed purchase price?” Integrated Res., 147

B.R. at 657. The answer to each of these questions in this matter is unequivocally, no. First, the

Debtor proposes to pay the Breakup Fee only in the event it determines it would be beneficial to

enter into a stalking horse agreement. Second, the Breakup Fee would encourage, rather than

hinder, bidding because it is a typical concession a debtor provides to lock in a floor, stalking

horse bid, and sends a strong signal to the market that the debtor is serious about running a

competitive auction process to maximize value. Third, the aggregate amount of the Breakup



                                                   26
48036/0047-17650321v5
19-13196-scc            Doc 67   Filed 11/05/19 Entered 11/05/19 21:57:39        Main Document
                                               Pg 27 of 31


Fee, if offered at all, and any Expense Reimbursement (as discussed below), will not exceed

three percent (3%) of any proposed purchase price, an amount that is well within the market for

transactions of this type. See In re Metaldyne Corp., 409 B.R. 661, 670 (Bankr. S.D.N.Y. 2009)

(“The total amount of the proposed break-up fee and expense reimbursement is less than 3% of

the total purchase price. This falls within the range of what courts in this jurisdiction have found

to be [an] acceptable break-up fees.”); see also In re D.A.B. Grp., LLC, Case No. 14-12057

(SCC) (Bankr. S.D.N.Y. Dec. 18, 2014) (approving a break-up fee of approximately 3% of the

purchase price); In re Choice Building Supplies of Westchester Co. Inc., Case No. 13-23859

(RDD) (Bankr. S.D.N.Y. May 5, 2014) (approving a break-up fee of approximately 3.64% of the

purchase price); In re Hostess Brands, Inc., Case No. 12-22052 (RDD) (Bankr. S.D.N.Y. Jan. 28,

2013) (approving a break-up fee of approximately 3% of the purchase price); In re HMX

Acquisition Corp., Case No. 12-14300 (ALG) (Bankr. S.D.N.Y. Nov. 29, 2012) (approving a

break-up fee and expense reimbursement of approximately 3.46% of the purchase price); In re

Bos. Generating, LLC, Case No. 10-14419 (SCC) (Bankr. S.D.N.Y. Oct. 12, 2010) (approving a

break-up fee and expense reimbursement totaling approximately 3.18% of the purchase price); In

re Cabrini Med. Ctr., Case No. 09-14398 (AJG) (Bankr. S.D.N.Y. Dec. 30, 2009) (approving a

break-up fee of approximately 3.75% of the purchase price); In re Tronox Inc., Case No. 09-

10156 (ALG) (Bankr. S.D.N.Y. Sept. 23, 2009) (approving a break-up fee and expense

reimbursement totaling approximately 3.72% of the total purchase price). The Debtor submits

the standard has been satisfied and the Breakup Fee should be approved.

         49.      The Debtor also believes the granting of the Expense Reimbursement is in the

best interests of its estate. Any serious bidder will expend time and resources negotiating,

drafting, and performing due diligence activities necessitated by the Auction, and runs the risk



                                                 27
48036/0047-17650321v5
19-13196-scc            Doc 67   Filed 11/05/19 Entered 11/05/19 21:57:39          Main Document
                                               Pg 28 of 31


that it will be overbid at the Auction. Providing the Debtor with the option to offer an Expense

Reimbursement, in the Debtor’s business judgment, will only enhance the competitive bidding

process and drive value for the benefit of all stakeholders.

         50.      Accordingly, for the reasons set forth above, the Court should grant the Debtor

the authority to incur and pay the Bid Protections in its discretion as a valid exercise of the

Debtor’s business judgment (in consultation with the Consultation Parties).

                    IMMEDIATE AND UNSTAYED RELIEF IS NECESSARY

         51.      The Court may grant the relief requested in this Motion immediately if the “relief

is necessary to avoid immediate and irreparable harm.” Fed. R. Bankr. P. 6003. In explicating

the standards governing preliminary injunctions, the Second Circuit instructed that irreparable

harm “‘is a continuing harm which cannot be adequately redressed by final relief on the merits’

and for which ‘money damages cannot provide adequate compensation.’” Kamerling v.

Massanari, 295 F.3d 206, 214 (2d Cir. 2002). Further, the “harm must be shown to be actual and

imminent, not remote or speculative.” Id. The Debtor submits that, for the reasons already set

forth herein, the relief requested in this Motion is necessary to avoid immediate and irreparable

harm.

         52.      The Debtor also requests that the Court waive the stay imposed by Bankruptcy

Rule 6004(h), which provides that “[a]n order authorizing the use, sale, or lease of property other

than cash collateral is stayed until the expiration of 14 days after entry of the order, unless the

court orders otherwise.” Fed. R. Bankr. P. 6004(h). As described above, the relief that the

Debtor seeks in this Motion is necessary for the Debtor to operate without interruption and to

preserve value for their estates. Accordingly, the Debtor respectfully requests that the Court

waive the 14-day stay imposed by Bankruptcy Rule 6004(h), as the exigent nature of the relief

sought herein justifies immediate relief.

                                                  28
48036/0047-17650321v5
19-13196-scc            Doc 67   Filed 11/05/19 Entered 11/05/19 21:57:39          Main Document
                                               Pg 29 of 31


                                    RESERVATION OF RIGHTS

         53.      Nothing in this Motion should be construed as (a) authority to assume or reject

any executory contract or unexpired lease of real property, or as a request for the same; (b) an

admission as to the validity, priority, or character of any claim or other asserted right or

obligation, or a waiver or other limitation of the Debtor’s ability to contest same on any ground

permitted by bankruptcy or applicable non-bankruptcy law; (c) a promise to pay any claim; or

(d) granting third-party-beneficiary status or bestowing any additional rights on any third party.

                                               NOTICE

         54.      Notice of this Motion will be given to: (i) Office of the United States Trustee, 201

Varick Street, Suite 1006, New York, New York, 10014, (ii) counsel for the DIP Lender and the

Senior Secured Lender, Weil, Gotshal & Manges LLP, 767 Fifth Avenue, New York, New York

10153 (Attn: Matthew S. Barr, Esq. and David J. Cohen, Esq.); (iii) counsel for UMEZ, Venable

LLP, Rockefeller Center, 1270 Avenue of the Americas, 24th Floor, New York, New York

10020 (Attn: Rishi Kapoor, Esq. and Michael C. Phillipou, Esq.); (iv) counsel for the Building

Secured Lender and the Building Loan Agent, Manatt, Phelps & Phillips, LLP, 7 Times Square,

New York, New York 10036 (Attn: Neil S. Faden, Esq.); (v) counsel for The Port Authority of

New York and New Jersey, Skadden, Arps, Slate, Meagher & Flom LLP, 4 Times Square, New

York, New York 10036 (Attn: Jay M. Goffman, Esq. and Christine A. Okike, Esq.); (vi) counsel

for Tutor Perini Building Corp., Nida & Romyn, P.C., 1900 Avenue of the Stars,

Suite 650, Los Angeles, CA 90067 (Attn: Robert Nida, Esq.), (vii) the Internal Revenue Service,

(viii) the Securities and Exchange Commission, (ix) the parties included on the Debtor’s

consolidated list of their 20 largest unsecured creditors, (x) the United States Attorney of the

Southern District of New York, and (xi) all parties entitled to notice pursuant to Local

Bankruptcy Rule 9013-1(b). The Debtor submits that no other or further notice is required.

                                                   29
48036/0047-17650321v5
19-13196-scc            Doc 67     Filed 11/05/19 Entered 11/05/19 21:57:39       Main Document
                                                 Pg 30 of 31


                                           NO PRIOR REQUEST

         55.      No previous request for the relief sought herein has been made to this Court or

any other court.




                                 [Remainder of Page Intentionally Left Blank]




                                                     30
48036/0047-17650321v5
19-13196-scc            Doc 67   Filed 11/05/19 Entered 11/05/19 21:57:39       Main Document
                                               Pg 31 of 31


                                           CONCLUSION

         The Debtor respectfully requests that this Court enter the Bidding Procedures

Order and, after the Sale Hearing, the Sale Order, substantially in the forms annexed hereto,

granting the relief requested herein and such other and further relief as may be just and proper.


Dated: November 5, 2019
       New York, New York                      Respectfully submitted,

                                               COLE SCHOTZ P.C.


                                               /s/ Ryan T. Jareck
                                               Michael D. Sirota
                                               Felice R. Yudkin
                                               Ryan T. Jareck
                                               Mark Tsukerman
                                               Rebecca W. Hollander
                                               1325 Avenue of the Americas, 19th Floor
                                               New York, New York 10019
                                               Telephone: (212) 752-8000

                                               Counsel to the Debtor and
                                               Debtor in Possession




                                                 31
48036/0047-17650321v5
